Citation Nr: 0931445	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss disability.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened and denied the 
Veteran's claim of entitlement to service connection for 
hearing loss disability and denied entitlement to service 
connection for tinnitus.  The Veteran submitted a notice of 
disagreement with the denial of his claims in June 2008 and 
perfected his appeal in August 2008.

With regard to the Veteran's petition to reopen his claim of 
entitlement to service connection for hearing loss, to 
establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002).  The Board must proceed in this fashion regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under 
the analysis section, new and material evidence has been 
submitted to reopen the claim.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing conducted at the Lincoln, 
Nebraska, RO in April 2009.  A copy of the hearing transcript 
is of record and has been reviewed.

The issue of entitlement to service connection for hearing 
loss is addressed on the merits in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for hearing loss in a decision issued in 
October 1975; the Veteran did not appeal and that decision is 
final.

2.  Evidence received since the RO's October 1975 decision 
relates to relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for hearing loss and raises a reasonable possibility of 
substantiating the claim.

3.  The preponderance of the evidence is against a finding 
that tinnitus was incurred in or aggravated by active duty 
service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
hearing loss has been submitted, and the Veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim of entitlement to service 
connection for tinnitus.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim of entitlement to service connection for tinnitus or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I. New and Material Evidence

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection for a hearing loss 
disability, the Board notes that a lengthy discussion of VCAA 
notice is unnecessary as the Board is reopening the claim.  

VA also has a duty under the VCAA to assist the Veteran in 
obtaining evidence necessary to substantiate the claim.  The 
Board finds that all relevant evidence necessary for an 
equitable disposition of the issue of reopening the Veteran's 
claim has been obtained, and that this issue is therefore 
ready for appellate review.

The issue for resolution before the Board with regard to the 
Veteran's claim of entitlement to service connection for 
hearing loss is whether new and material evidence has been 
received to reopen the claim.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
been received.

In general, unappealed rating decisions of the ROs and Board 
are final.  See 
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  In order to 
reopen a claim, there must be added to the record "new and 
material evidence."  See 38 U.S.C.A. § 5108 (West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The October 1975 RO decision 
that denied entitlement to service connection for hearing 
loss is final and may not be reopened in the absence of new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the Veteran's claim to reopen was filed in March 
2008.  The revised regulation requires that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and defines material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2008).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

In essence, the RO's October 1975 decision denied the 
Veteran's claim because it found that hearing loss was not 
incurred in or aggravated by his active service.  The RO 
noted that the Veteran failed to appear for an ear 
examination and audiology clinic test in 1975 (scheduled 
prior to the issuance of the rating decision).  In denying 
the claim, the RO observed that the Veteran's service 
treatment records were negative as to any complaints of ear 
problems during service.  The RO also noted that the Veteran 
had defective hearing at the frequencies of 4,000 and 6,000 
Hertz (Hz) on his enlistment examination and that his 
separation examination showed defective hearing in the high 
frequency ranges, but normal hearing at frequencies of 250 to 
2,000 Hz.  

At the time of the October 1975 denial, the Veteran's service 
treatment records were of record.  There was no positive 
medical evidence of record supporting his claim that his 
hearing loss was incurred in or aggravated by his active duty 
service.

Evidence received in connection with the current attempt to 
reopen the claim includes a lay statement by the Veteran and 
a VA audiology examination.  

As indicated above, entitlement to service connection for 
hearing loss was originally denied, in part, because there 
was no medical evidence in support of the Veteran's claim 
that he had a current hearing loss disability that was 
related to active service.  The Board finds that the 
additional evidence, in the form of a VA audiology 
examination documenting a current hearing loss disability, is 
both new and material as defined by regulation.  See 38 
C.F.R. § 3.156(a) (2008).  

This new evidence combined with the Veteran's testimony at 
his Board hearing relate to unestablished facts in this case 
(whether the Veteran has a current hearing loss disability 
resulting from service).  Having determined that new and 
material evidence has been added to the record, the Veteran's 
claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.

II. Service Connection for Tinnitus

With respect to the Veteran's claim of entitlement to service 
connection for tinnitus decided herein, VA has met all 
statutory,  regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
April 2008 notice letter also informed the Veteran of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  In May 2008, the Veteran informed VA that he had 
no additional evidence to give to VA to substantiate his 
claim.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA medical examination in May 2008 
to obtain an opinion as to whether his tinnitus can be 
directly attributed to service.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, 
the Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a full reading of the 
Veteran's service treatment records and his claims file.  It 
considers all of the pertinent evidence of record and 
provides a complete rationale for the opinion stated, relying 
on the records reviewed.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  See 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran alleges that he currently suffers from tinnitus 
that is the result of a disease of injury in service.  
Specifically, he claims that he was exposed to noise from 
light arms fire during active service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As to element (1) of Hickson, current disability, the 
evidence of record establishes that the Veteran has a current 
diagnosis of bilateral tinnitus.  See VA examination report; 
May 24, 2008.  The Veteran has fulfilled element (1) of 
Hickson.

As to element (2) of Hickson, in-service incurrence or 
aggravation of a disease or injury, the Board notes the 
Veteran's military occupational specialty is listed as a 
supply specialist.  See Department of Defense Form 214.  The 
Veteran alleges he was exposed to noise from light weapons 
fire and noise during training from the rifle range.  To the 
extent that the Veteran's was exposed to noise in the form of 
weapons firing during service, the Board finds his testimony 
credible.  Thus, the Veteran has fulfilled element (2) of 
Hickson.  

As to element (3) of Hickson, medical nexus, the only 
evidence in favor of the Veteran's claim is his own lay 
statement that his tinnitus is a result of his time in 
service.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his symptoms of tinnitus.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Charles v. Principi, 16 Vet. App. 370, 374-74 (2002) 
[providing that ringing in the ears is capable of lay 
observation].  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, while the Veteran is competent to report his 
symptoms, he is not competent to diagnose his current 
tinnitus as resulting from exposure to noise in service.

During his Travel Board hearing, the Veteran stated that he 
reported at his separation examination that his tinnitus 
began in service.  See Travel Board hearing transcript, p. 
17-18.  However, the finds that his recent testimony is 
outweighed by the objective medical evidence which does not 
show that tinnitus began during service and has continued 
since service.  On the contrary, the contemporaneous service 
treatment records are absent as to any reports of tinnitus or 
ear problems during active service.  On his entrance and 
separation examinations, the Veteran reported that his ears 
were normal and he specifically denied any ear, nose or 
throat trouble.  See Standard Form (SF) 88; July 25, 1972, SF 
93; July 25 1972, SF 88; July 2, 1974, SF 93; July 2, 1974.  
Thus, the Veteran had ample opportunity to reopen any 
tinnitus during service, but failed to do so.  In this case, 
the Veteran's claim is accompanied by ample contemporaneous 
medical evidence in the form of the STRs, and such 
contemporaneous medical evidence weighs against the Veteran's 
contentions.

Furthermore, the Board notes that the Veteran was afforded a 
VA audiology examination in May 2008.  The VA examiner 
thoroughly reviewed the Veteran's claims file, including the 
Veteran's service treatment records, which did not document 
any complaints of tinnitus during service.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).  In the current case, the examiner provided a 
negative nexus opinion regarding etiology, and cited evidence 
from the record in support of the opinion.  The Veteran 
reported to the examiner he was exposed to noise during 
service.  After his separation from service, the Veteran 
reported working for a shoe store and convenience stores.  
The Veteran denied any recreational noise exposure, ear 
pathology, treatment, vertigo, and a family history of 
hearing loss.  The Veteran reported to the examiner that he 
had tinnitus for approximately eight to ten years.  The 
examiner, taking into account the Veteran's medical history 
and review of the claims folder, concluded it was not likely 
that the Veteran's tinnitus was a result of his military 
service.  The examiner reasoned that because the Veteran was 
separated from service in 1974 and he reported that the onset 
of his tinnitus was eight to ten years ago, that his tinnitus 
was not related to his active service.  See VA examination 
report; May 24, 2008.  The Board finds this examination 
report to be highly probative.  Furthermore, this opinion is 
not contradicted by any objective medical evidence.  

The Board has considered various statements and testimony 
from the Veteran claiming that his tinnitus began during his 
active service.  Although the VA examiner stated that the 
Veteran reported his tinnitus had its onset eight to ten 
years ago, the Veteran claims he told the examiner his 
tinnitus became more evident eight to ten years ago.  See VA 
Form 9; August 13, 2008, Travel Board hearing transcript, p. 
6, 9-11.  The Veteran stated that he got married ten years 
ago, and at that time his tinnitus began to impact him and 
his wife.  See Travel Board hearing transcript, p. 10-11.  
However, The Board does not find the Veteran's statement 
concerning the onset of his tinnitus during service to be 
credible.  The Veteran's statement is self-serving and is 
unsupported by his service treatment records and medical 
records thereafter.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a Veteran's testimony simply 
because the Veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  To 
reiterate, the Veteran's service treatment records do not 
show any complaints or indication of tinnitus, and when 
specifically asked about his current health during his 
separation examination, he specifically denied ear, nose or 
throat trouble.  The first medical evidence of tinnitus is 
not until 2008.  The Board places far greater probative value 
on the pertinently negative contemporaneous medical records 
than it does on the more recent statements of the Veteran.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran].  The Board finds the 
contemporaneous evidence from the Veteran's military service 
which reveals no complaints of tinnitus during service or at 
separation to be more persuasive than the Veteran's recent 
assertion that he had tinnitus in service.  

Additionally, the Board notes that the Veteran first 
complained about tinnitus when he filed his claim in March 
2008, and was first diagnosed with tinnitus in May 2008, more 
than thirty years after his separation from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a Veteran's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  The Veteran specifically 
denied ear, nose or throat trouble during his separation 
examination.  Thus, the Board finds the evidence reflecting 
that the Veteran did not report tinnitus at the time of his 
separation from service even though he was specifically asked 
about ear problems, and the prolonged period without 
complaint of tinnitus after service, to weigh against the 
Veteran's claim.

Although the Veteran has established that he currently 
suffers from tinnitus, the evidence of record is against a 
finding that his tinnitus is the result of his time in 
service.  The Veteran's claim fails on element (3) of 
Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.


	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to service connection for a hearing 
loss disability is reopened.  To this extent, the appeal is 
granted.

Entitlement to service connection for tinnitus is denied.


REMAND

As the Board has reopened the Veteran's claim of entitlement 
to service connection for hearing loss disability, VA has a 
duty to assist him in the development of his claim by 
conducting an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) 
(West 2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2008).  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin, 1 Vet. 
App. at 175.  In this case, the Veteran's induction 
examination documents hearing loss complaint with the VA 
definition set forth above.  See 38 C.F.R. § 3.385 (2008), SF 
88; July 25, 1972.  The May 2008 VA examiner evaluated the 
Veteran's hearing loss on the basis of direct service 
connection, but not on the basis of aggravation.  As there is 
evidence that the Veteran had hearing loss compliant with the 
VA definition set forth above at his entrance into service, 
and the Veteran has provided new and material evidence that 
his hearing loss was aggravated during service, it must be 
determined if his hearing loss was in fact aggravated during 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA audiology examination to 
determine if the Veteran's hearing loss 
increased in severity during service and, 
if so, whether any increase in disability 
during service was beyond the natural 
progression of the disability.  The 
examiner should thoroughly review 
pertinent documents in the Veteran's 
claims file in conjunction with the 
examination and state that this has been 
accomplished in the examination report.  
The examiner should provide an opinion as 
to whether there is clear and unmistakable 
evidence that the Veteran's hearing loss 
was not aggravated or increased in 
severity during military service beyond 
its natural progression.  "Clear and 
unmistakable evidence" means "with a 
much higher certainty than 'at least as 
likely as not' or 'more likely than 
not.'"  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to service 
connection for hearing loss should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


